 

So He SN DN AW BR WY NY

NY NYO NO NYO NHN NY HN CO HNO Bee mee ee i me ee ese oe
oN KD WwW PW NY KF COD OO Hm DA NA KR W BY K& OC

 

eR
ELIZABETH A. STRANGE > EE Eo D
First Assistant United States Attorney

Ausdlt W. Wostudge IO1BNOY -7 PH 3:19
Assistant U.S. Attorney ot ERK NIG MISTRICT COUR
Arizona State Bar No. 022079 u LER nee p! Sante LS Ba '

United States Courthouse

405 W. Congress Street, Suite 4800
Tucson, Arizona 85701

Telephone: 520-620-7300

Pp , . ;
Email: angela.woolridge@usdoj.gov C = O TUC ~
Attorneys for Plaintiff R 1 8 C / 2 he UNG

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

 

INDICTMENT
United States of America,
Violations:
Plaintiff,
18 USC § 554(a); 22 USC § 2778; 22
CFR §§ 121.1 and 123.1
VS. (Smu gling Goods From the United
tates)
Count 1
Alejandro Navarro Mendez,
18 U.S.C. §§ 922(a)(6) and 924(a)(2
Defendant. False Statements in Connection wit
cquisition of Firearm)
Counts 2-77
18 U.S.C. § 924(d)(1); 18 U.S.C. §
981(a)(1)(C); and 28 U.S.C. § 2461(c)
(Forfeiture Allegation)
THE GRAND JURY CHARGES:
COUNT 1

From on or about October 26, 2017, to on or about September 26, 2018, at or near Tucson,
Oro Valley, Green Valley, Nogales, and elsewhere within the District of Arizona,
ALEJANDRO NAVARRO MENDEZ knowingly exported and sent, and attempted to
export and send, from the United States any merchandise, article, or object contrary to any
law or regulation of the United States, and received, concealed, bought, sold, and in any
manner facilitated the transportation, concealment, and sale of such merchandise, article or
object, that is; 108 firearms; knowing the same to be intended for exportation contrary to

any law or regulation of the United States, to wit: Title 22, United States Code, Section

ww

 

 
 

Oo Fe aI DAN BW NY

DO NO NO NO NN BK NN NO NO meme ee ee oe ee hue lu
oOo TIN OW BP WD NY K& DOD OO OH DT DN WNW BR WN KF C

 

 

2778; Title 22, Code of Federal Regulations, Part 121.1; and Title 22, Code of Federal
Regulations, Part 123.1; in violation of Title 18, United States Code, Section 554(a).
COUNT 2

On or about October 26, 2017, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: two Savage model 62F .22 caliber rifles with serial numbers 3013588 and 3013589;
from Walmart Store #1612, a licensed dealer of firearms within the meaning of Chapter
44, Title 18, United States Code; did knowingly make a false and fictitious written
statement to Walmart Store #1612, which statement was intended to deceive Walmart Store
#1612 as to a fact material to the lawfulness of such sale of said firearms to ALEJANDRO
NAVARRO MENDEZ under Chapter 44, Title 18, United States Code; in that
ALEJANDRO NAVARRO MENDEZ stated that he was the actual transferee/buyer of said
firearms, when in fact he was acquiring the firearms on behalf of another person; in
violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

COUNT 3

On or about November 15, 2017, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: two Savage model 62F .22 caliber rifles with serial numbers 3047244 and 3047245;
from Walmart Store #1612, a licensed dealer of firearms within the meaning of Chapter
44, Title 18, United States Code; did knowingly make a false and fictitious written
statement to Walmart Store #1612, which statement was intended to deceive Walmart Store
#1612 as to a fact material to the lawfulness of such sale of said firearms to ALEJANDRO
NAVARRO MENDEZ under Chapter 44, Title 18, United States Code; in that
ALEJANDRO NAVARRO MENDEZ stated that he was the actual transferee/buyer of said
firearms, when in fact he was acquiring the firearms on behalf of another person; in

violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

United States of America y. Alejandro Navarro Mendez
Indictment Page 2 of 40

 

 
 

eo Oo STD mH BP WY NO &

NO N NO NY NY NY YN NY NR ee Re me ie ie oe oe ou
on DN HN FP WN K& DOD OO DH DB A BP WwW HH & OC

 

COUNT 4
On or about November 16, 2017, at or near Oro Valley, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: two Savage model 62F .22 caliber rifles with serial numbers 3007707 and 3007714;
from Walmart Store #3379, a licensed dealer of firearms within the meaning of Chapter
44, Title 18, United States Code; did knowingly make a false and fictitious written
statement to Walmart Store #3379, which statement was intended to deceive Walmart Store
#3379 as to a fact material to the lawfulness of such sale of said firearms to ALEJANDRO
NAVARRO MENDEZ under Chapter 44, Title 18, United States Code; in that
ALEJANDRO NAVARRO MENDEZ stated that he was the actual transferee/buyer of said
firearms, when in fact he was acquiring the firearms on behalf of another person; in
violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 5
On or about November 27, 2017, at or near Oro Valley, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Ruger model 11100 .22 caliber rifle with serial number 0008-63996; from Walmart
Store #3379, a licensed dealer of firearms within the meaning of Chapter 44, Title 18,
United States Code; did knowingly make a false and fictitious written statement to Walmart
Store #3379, which statement was intended to deceive Walmart Store #3379 as to a fact
material to the lawfulness of such sale of said firearms to ALEJANDRO NAVARRO
MENDEZ under Chapter 44, Title 18, United States Code; in that ALEJANDRO
NAVARRO MENDEZ stated that he was the actual transferee/buyer of said firearms, when
in fact he was acquiring the firearms on behalf of another person; in violation of Title 18,
United States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 6
On or about November 28, 2017, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that

is: one Savage model 62F .22 caliber rifle with serial number 3013773; from Walmart Store

United States of America v. Alejandro Navarro Mendez
Indictment Page 3 of 40

 

 
 

Oo me ND AN BR WwW NY eS

NO NY NYO NH NY NY NO NO NO RB Re ee i ee i ee wee ve lhe UL
Qo a7 Nn OH BP WwW NY KK DBD COC MW IT DB WA BR WwW HB K&B OC

 

 

#1291, a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United
States Code; did knowingly make a false and fictitious written statement to Walmart Store
#1291, which statement was intended to deceive Walmart Store #1291 as to a fact material
to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO MENDEZ
under Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO
MENDEZ stated that he was the actual transferee/buyer of said firearm, when in fact he
was acquiring the firearm on behalf of another person; in violation of Title 18, United
States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 7

On or about November 30, 2017, at or near Oro Valley, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: one Savage model 22 .22 caliber rifle with serial number 3015606, and one Remington
model 300 Win .300 caliber rifle with serial number M72154092; from Walmart Store
#3379, a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United
States Code; did knowingly make a false and fictitious written statement to Walmart Store
#3379, which statement was intended to deceive Walmart Store #3379 as to a fact material
to the lawfulness of such sale of said firearms to ALEJANDRO NAVARRO MENDEZ
under Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO
MENDEZ stated that he was the actual transferee/buyer of said firearms, when in fact he
was acquiring the firearms on behalf of another person; in violation of Title 18, United
States Code, Sections 922(a)(6) and 924(a)(2).

COUNT 8

On or about December 3, 2017, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Remington model 770 .243 caliber rifle with seral number M72121090; from
Walmart Store #1291, a licensed dealer of firearms within the meaning of Chapter 44, Title
18, United States Code; did knowingly make a false and fictitious written statement to

Walmart Store #1291, which statement was intended to deceive Walmart Store #1291 as

United States of America v. Alejandro Navarro Mendez
Indictment Page 4 of 40

 

 
 

Oo OO HTD HW RW NO

NO NH NYO NY NY NH NN NO RO Re ee ee a ee
oo SN DN A BP WN S-§ DO HF IT DH wn BP WHO NB KF OC

 

to a fact material to the lawfulness of such sale of said firearm to ALEJANDRO
NAVARRO MENDEZ under Chapter 44, Title 18, United States Code; in that
ALEJANDRO NAVARRO MENDEZ stated that he was the actual transferee/buyer of said
firearm, when in fact he was acquiring the firearm on behalf of another person; in violation
of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 9

On or about December 6, 2017, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: one Remington model 770 .243 caliber rifle with seral number M72148127, one Ruger
model 10/22 .22 caliber rifle with serial number 0008-96486, and one Savage model 62F
.22 caliber rifle with serial number 3059335; from Walmart Store #1612, a licensed dealer
of firearms within the meaning of Chapter 44, Title 18, United States Code; did knowingly
make a false and fictitious written statement to Walmart Store #1612, which statement was
intended to deceive Walmart Store #1612 as to a fact material to the lawfulness of such
sale of said firearms to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18,
United States Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was the
actual transferee/buyer of said firearms, when in fact he was acquiring the firearms on
behalf of another person; in violation of Title 18, United States Code, Sections 922(a)(6)
and 924(a)(2).

COUNT 10

On or about December 18, 2017, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Savage model Mark II .22 caliber rifle with serial number 3036336; from Walmart
Store #1291, a licensed dealer of firearms within the meaning of Chapter 44, Title 18,
United States Code; did knowingly make a false and fictitious written statement to Walmart
Store #1291, which statement was intended to deceive Walmart Store #1291 as to a fact
material to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO
MENDEZ under Chapter 44, Title 18, United States Code; in that ALEJANDRO

United States of America v. Alejandro Navarro Mendez
Indictment Page 5 of 40

 

 
 

oC AN DWH FP WD NYO &

NO NY NYO NO NO NHN WN YN HN Re Re Be Be ee Se ie ue
Oo NA Nn A BP WN KH DO Wn DA NW KR WwW NO KF OC

 

NAVARRO MENDEZ stated that he was the actual transferee/buyer of said firearm, when
in fact he was acquiring the firearm on behalf of another person; in violation of Title 18,
United States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 11

On or about December 30, 2017, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Marlin model XT-22MR .22 caliber rifle with serial number MM48695E; from
Walmart Store #1612, a licensed dealer of firearms within the meaning of Chapter 44, Title
18, United States Code; did knowingly make a false and fictitious written statement to
Walmart Store #1612, which statement was intended to deceive Walmart Store #1612 as
to a fact material to the lawfulness of such sale of said firearm to ALEJANDRO
NAVARRO MENDEZ under Chapter 44, Title 18, United States Code; in that
ALEJANDRO NAVARRO MENDEZ stated that he was the actual transferee/buyer of said
firearm, when in fact he was acquiring the firearm on behalf of another person; in violation
of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

COUNT 12

On or about January 15, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: one Savage model Axis .223 caliber rifle with serial number J807405, and one
Remington model 770 .243 caliber rifle with serial number M72161718; from Walmart
Store #1291, a licensed dealer of firearms within the meaning of Chapter 44, Title 18,
United States Code; did knowingly make a false and fictitious written statement to Walmart
Store #1291, which statement was intended to deceive Walmart Store #1291 as to a fact
material to the lawfulness of such sale of said firearms to ALEJANDRO NAVARRO
MENDEZ under Chapter 44, Title 18, United States Code; in that ALEJANDRO
NAVARRO MENDEZ stated that he was the actual transferee/buyer of said firearms, when
in fact he was acquiring the firearms on behalf of another person; in violation of Title 18,

United States Code, Sections 922(a)(6) and 924(a)(2).

United States of America v. Alejandro Navarro Mendez
Indictment Page 6 of 40

 

 
 

Co OH SN DH AW BP WD NY

NO NO NO NO HN NY NO NO NO Rm ee ee ee Le
ao NN MN BR WwW NOY KH OO He SH DO mH KR DH NY KF OC

 

COUNT 13

On or about January 31, 2018, at or near Green Valley, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: one Savage model 62F .22 caliber rifle with serial number 3072006, and one Savage
model Mark II F .22 caliber rifle with serial number 3072552; from Walmart Store #1411,
a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United States
Code; did knowingly make a false and fictitious written statement to Walmart Store #1411,
which statement was intended to deceive Walmart Store #1411 as to a fact material to the
lawfulness of such sale of said firearms to ALEJANDRO NAVARRO MENDEZ under
Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO MENDEZ
stated that he was the actual transferee/buyer of said firearms, when in fact he was acquiring
the firearms on behalf of another person; in violation of Title 18, United States Code,
Sections 922(a)(6) and 924(a)(2).

COUNT 14

On or about February 3, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: one Ruger model LCP .380 caliber pistol with serial number 372094573, and one Ruger
model SR22 .22 caliber pistol with serial number 367-63339; from Sportsman’s
Warehouse #132, a licensed dealer of firearms within the meaning of Chapter 44, Title 18,
United States Code; did knowingly make a false and fictitious written statement to
Sportsman’s Warchouse #132, which statement was intended to deceive Sportsman’s
Warehouse #132 as to a fact material to the lawfulness of such sale of said firearms to
ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18, United States Code; in
that ALEJANDRO NAVARRO MENDEZ stated that he was the actual transferee/buyer
of said firearms, when in fact he was acquiring the firearms on behalf of another person; in

violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

United States of America v. Alejandro Navarro Mendez
Indictment Page 7 of 40

 

 
 

So OH SN DB WA BR WY NO &

NO NO NO NO NO NHN KC HN RO Rw eee eee ee ue hue
ao nN Nn WA BPW NY KF OD ODO DH IT DH WA BR WHO NBO K& OC

 

COUNT 15
On or about February 6, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: three Savage model 62F .22 caliber rifles with serial numbers 3093596, 3093603, and
3097903; from Walmart Store #5799, a licensed dealer of firearms within the meaning of
Chapter 44, Title 18, United States Code; did knowingly make a false and fictitious written
statement to Walmart Store #5799, which statement was intended to deceive Walmart Store
#5799 as to a fact material to the lawfulness of such sale of said firearms to ALEJANDRO
NAVARRO MENDEZ under Chapter 44, Title 18, United States Code; in that
ALEJANDRO NAVARRO MENDEZ stated that he was the actual transferee/buyer of said
firearms, when in fact he was acquiring the firearms on behalf of another person; in
violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 16
On or about February 9, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Umarex Beretta model 92 .22 caliber rifle with serial number BM020392; from
Sportsman’s Warchouse #132, a licensed dealer of firearms within the meaning of Chapter
44, Title 18, United States Code; did knowingly make a false and fictitious written
statement to Sportsman’s Warehouse #132, which statement was intended to deceive
Sportsman’s Warehouse #132 as to a fact material to the lawfulness of such sale of said
firearm to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18, United States
Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was the actual
transferee/buyer of said firearm, when in fact he was acquiring the firearm on behalf of
another person; in violation of Title 18, United States Code, Sections 922(a)(6) and
924(a)(2).
COUNT 17
On or about February 12, 2018, at or near Tucson, in the District of Arizona,

ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that

United States of America v. Alejandro Navarro Mendez
Indictment Page 8 of 40

 

 
 

Co HN DN WH BP WY NY

NO NO NO NO NH NO KN RO RN ew me ee ee ee
ao aI DN A FP WD NY K|§ DCD ODO DW aT DA vA BR WHO NH KF OC

 

is: one Savage model 64F .22 caliber rifle with serial number 2973502; from Walmart Store
#1291, a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United
States Code; did knowingly make a false and fictitious written statement to Walmart Store
#1291, which statement was intended to deceive Walmart Store #1291 as to a fact material
to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO MENDEZ
under Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO
MENDEZ stated that he was the actual transferee/buyer of said firearm, when in fact he
was acquiring the firearm on behalf of another person; in violation of Title 18, United
States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 18

On or about February 17, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Glock model 42 .380 caliber pistol with serial number ACUE199; from
Diamondback Shooting Sports, Inc., a licensed dealer of firearms within the meaning of
Chapter 44, Title 18, United States Code; did knowingly make a false and fictitious written
statement to Diamondback Shooting Sports, Inc., which statement was intended to deceive
Diamondback Shooting Sports, Inc. as to a fact material to the lawfulness of such sale of
said firearm to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18, United
States Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was the actual
transferee/buyer of said firearm, when in fact he was acquiring the firearm on behalf of
another person; in violation of Title 18, United States Code, Sections 922(a)(6) and
924(a)(2).

COUNT 19

On or about February 18, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: one Savage model 64F .22 caliber rifle with serial number 3092880, and one Savage
model Axis .22-250 caliber rifle with serial number J801326; from Walmart Store #1291,

a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United States

United States of America v. Alejandro Navarro Mendez
Indictment Page 9 of 40

 

 
 

o HX IN DA BP WO NO

NO NO NO NO NO NHN NHN WN NYO ese Rm wee ee oe ol
Oo TDN MA BW NY KF OCOD OO DW IT DB NH HBR WH NO +} C7;

 

Code; did knowingly make a false and fictitious written statement to Walmart Store #1291,
which statement was intended to deceive Walmart Store #1291 as to a fact material to the
lawfulness of such sale of said firearms to ALEJANDRO NAVARRO MENDEZ under
Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO MENDEZ
stated that he was the actual transferee/buyer of said firearms, when in fact he was acquiring
the firearms on behalf of another person; in violation of Title 18, United States Code,
Sections 922(a)(6) and 924(a)(2).
COUNT 20

On or about February 24, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Kel-Tec model PMR30 .22 caliber pistol with serial number WWT314; from
Diamondback Shooting Sports, Inc., a licensed dealer of firearms within the meaning of
Chapter 44, Title 18, United States Code; did knowingly make a false and fictitious written
statement to Diamondback Shooting Sports, Inc., which statement was intended to deceive
Diamondback Shooting Sports, Inc. as to a fact material to the lawfulness of such sale of
said firearm to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18, United
States Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was the actual
transferee/buyer of said firearm, when in fact he was acquiring the firearm on behalf of
another person; in violation of Title 18, United States Code, Sections 922(a)(6) and
924(a)(2).

COUNT 21

On or about March 4, 2018, at or near Green Valley, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: two Savage model 62 .22 caliber rifles with serial numbers 3106711 and 3111454; from
Walmart Store #1411, a licensed dealer of firearms within the meaning of Chapter 44, Title
18, United States Code; did knowingly make a false and fictitious written statement to
Walmart Store #1411, which statement was intended to deceive Walmart Store #1411 as
to a fact material to the lawfulness of such sale of said firearms to ALEJANDRO

United States of America v. Alejandro Navarro Mendez
Indictment Page 10 of 40

 

 
 

oOo Oo NID Wn BR W NO &

NO NO NO WN NY NH NN NY KO eRe ee ee ee ie Le le
oO NN HH FP WN K§ CD OO WD DH NA KR WH NH KF OC

 

NAVARRO MENDEZ under Chapter 44, Title 18, United States Code; in that
ALEJANDRO NAVARRO MENDEZ stated that he was the actual transferee/buyer of said
firearms, when in fact he was acquiring the firearms on behalf of another person; in
violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 22

On or about March 4, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Remington model 700 .270 caliber rifle with serial number RR45549K; from
Walmart Store #1612, a licensed dealer of firearms within the meaning of Chapter 44, Title
18, United States Code; did knowingly make a false and fictitious written statement to
Walmart Store #1612, which statement was intended to deceive Walmart Store #1612 as
to a fact material to the lawfulness of such sale of said firearm to ALEJANDRO
NAVARRO MENDEZ under Chapter 44, Title 18, United States Code; in that
ALEJANDRO NAVARRO MENDEZ stated that he was the actual transferee/buyer of said
firearm, when in fact he was acquiring the firearm on behalf of another person; in violation
of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

COUNT 23

On or about March 12, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: one Savage model 62F .22 caliber rifle with serial number 3111361, and one Savage
model Axis .22-250 caliber rifle with serial number J275851; from Walmart Store #1291,
a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United States
Code; did knowingly make a false and fictitious written statement to Walmart Store #1291,
which statement was intended to deceive Walmart Store #1291 as to a fact material to the
lawfulness of such sale of said firearms to ALEJANDRO NAVARRO MENDEZ under
Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO MENDEZ

stated that he was the actual transferee/buyer of said firearms, when in fact he was acquiring

United States of America v. Alejandro Navarro Mendez
Indictment Page 11 of 40

 

 
 

Co Oo STD mH BR WD PO =

NV NY NY NY NY NY NY NY NO Be BeBe Be Be Be He ewe He Yew
ao rN Hn UN FF WN KF CG Oo OH IW DH BR WD BH SK OB

 

 

the firearms on behalf of another person; in violation of Title 18, United States Code,
Sections 922(a)(6) and 924(a)(2).
COUNT 24

On or about March 18, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Umarex Beretta model M9 .22 caliber pistol with serial number DM030913; from
Sportsman’s Warehouse #132, a licensed dealer of firearms within the meaning of Chapter
44, Title 18, United States Code; did knowingly make a false and fictitious written
statement to Sportsman’s Warehouse #132, which statement was intended to deceive
Sportsman’s Warehouse #132 as to a fact material to the lawfulness of such sale of said
firearm to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18, United States
Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was the actual
transferee/buyer of said firearm, when in fact he was acquiring the firearm on behalf of
another person; in violation of Title 18, United States Code, Sections 922(a)(6) and
924(a)(2).

COUNT 25

On or about March 18, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Savage model 64F .22 caliber rifle with serial number 3118465; from Walmart Store
#1612, a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United
States Code; did knowingly make a false and fictitious written statement to Walmart Store
#1612, which statement was intended to deceive Walmart Store #1612 as to a fact material
to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO MENDEZ
under Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO
MENDEZ stated that he was the actual transferee/buyer of said firearm, when in fact he
was acquiring the firearm on behalf of another person; in violation of Title 18, United

States Code, Sections 922(a)(6) and 924(a)(2).

United States of America v. Alejandro Navarro Mendez
Indictment Page 12 of 40

 

 
 

oS SF st HD nA BP WY YN

NO NO NY NY NY NY NN NO RO me ey ee ea ea ea
Ha AD NH FF WD NHN KY DO WO HIT BD HW BR WwW bw SF CO

 

COUNT 26
On or about March 23, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Ruger model 10/22 .22 caliber rifle with serial number 0011-86173; from Walmart
Store #1291, a licensed dealer of firearms within the meaning of Chapter 44, Title 18,
United States Code; did knowingly make a false and fictitious written statement to Walmart
Store #1291, which statement was intended to deceive Walmart Store #1291 as to a fact
material to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO
MENDEZ under Chapter 44, Title 18, United States Code; in that ALEJANDRO
NAVARRO MENDEZ stated that he was the actual transferee/buyer of said firearm, when
in fact he was acquiring the firearm on behalf of another person; in violation of Title 18,
United States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 27
On or about March 24, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Marlin model 60 .22 caliber rifle with serial number MN44455A; from Walmart
Store #5799, a licensed dealer of firearms within the meaning of Chapter 44, Title 18,
United States Code; did knowingly make a false and fictitious written statement to Walmart
Store #5799, which statement was intended to deceive Walmart Store #5799 as to a fact
material to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO
MENDEZ under Chapter 44, Title 18, United States Code; in that ALEJANDRO
NAVARRO MENDEZ stated that he was the actual transferee/buyer of said firearm, when
in fact he was acquiring the firearm on behalf of another person; in violation of Title 18,
United States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 28
On or about March 25, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Umarex Beretta model M9 .22 caliber pistol with serial number BM026779; from

United States of America v. Alejandro Navarro Mendez
Indictment Page 13 of 40

 

 

 
oOo Oo HN DB A BP WY NO

NO bO NY WH HN NH NN NN NO Se HF HE HS FSF FS OSE OO Sth Slr
on NTN OA BP WY NY KH CO OO FN DB A FSP WH NY KH CO

 

Second Amendment Sports, Inc., a licensed dealer of firearms within the meaning of
Chapter 44, Title 18, United States Code; did knowingly make a false and fictitious written
statement to Second Amendment Sports, Inc., which statement was intended to deceive
Second Amendment Sports, Inc. as to a fact material to the lawfulness of such sale of said
firearm to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18, United States
Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was the actual
transferee/buyer of said firearm, when in fact he was acquiring the firearm on behalf of
another person; in violation of Title 18, United States Code, Sections 922(a)(6) and
924(a)(2).
COUNT 29

On or about March 26, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Umarex Beretta model 92FS M9AI .22 caliber pistol with serial number
BMO18001; from Second Amendment Sports, Inc., a licensed dealer of firearms within the
meaning of Chapter 44, Title 18, United States Code; did knowingly make a false and
fictitious written statement to Second Amendment Sports, Inc., which statement was
intended to deceive Second Amendment Sports, Inc. as to a fact material to the lawfulness
of such sale of said firearm to ALEJANDRO NAVARRO MENDEZ under Chapter 44,
Title 18, United States Code; in that ALEJANDRO NAVARRO MENDEZ stated that he
was the actual transferee/buyer of said firearm, when in fact he was acquiring the firearm
on behalf of another person; in violation of Title 18, United States Code, Sections 922(a)(6)
and 924(a)(2).

COUNT 30

On or about March 27, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Beretta model Bu Pico .380 caliber pistol with serial number PCP53763; from
Second Amendment Sports, Inc., a licensed dealer of firearms within the meaning of

Chapter 44, Title 18, United States Code; did knowingly make a false and fictitious written

United States of America v. Alejandro Navarro Mendez
Indictment Page 14 of 40

 

 
So HF HN DH A FSP WY YN

DO NO NH HD HN KM HN KN KH KH KH KS HK KF PF Fe Re S|
SH TIN OA FBP WO NO KH DD ODO WD aI WDB A HP WD NYO KY CO

 

statement to Second Amendment Sports, Inc., which statement was intended to deceive
Second Amendment Sports, Inc. as to a fact material to the lawfulness of such sale of said
firearm to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18, United States
Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was the actual
transferee/buyer of said firearm, when in fact he was acquiring the firearm on behalf of
another person; in violation of Title 18, United States Code, Sections 922(a)(6) and
924(a)(2).
COUNT 31

On or about March 28, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Savage model 62F .22 caliber rifle with serial number 3107944; from Walmart Store
#1612, a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United
States Code; did knowingly make a false and fictitious written statement to Walmart Store
#1612, which statement was intended to deceive Walmart Store #1612 as to a fact material
to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO MENDEZ
under Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO
MENDEZ stated that he was the actual transferee/buyer of said firearm, when in fact he
was acquiring the firearm on behalf of another person; in violation of Title 18, United
States Code, Sections 922(a)(6) and 924(a)(2).

COUNT 32

On or about March 30, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Marlin model 60 .22 caliber rifle with serial number MN38503A; from Walmart
Store #1291, a licensed dealer of firearms within the meaning of Chapter 44, Title 18,
United States Code; did knowingly make a false and fictitious written statement to Walmart
Store #1291, which statement was intended to deceive Walmart Store #1291 as to a fact
material to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO
MENDEZ under Chapter 44, Title 18, United States Code; in that ALEJANDRO

United States of America v. Alejandro Navarro Mendez
Indictment Page 15 of 40

 

 
 

Oo Oo NN OH BR WY NY

Do NO HNO NO WH NHN NHN NY NY RB RB RF Fe FF Se ee Re ee
eo nN Dn A FP WD NY K& OD OO FH na NDB OT BP WO NY KR CO

 

 

NAVARRO MENDEZ stated that he was the actual transferee/buyer of said firearm, when
in fact he was acquiring the firearm on behalf of another person; in violation of Title 18,
United States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 33

On or about April 1, 2018, at or near Green Valley, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: one Savage model 62F .22 caliber rifle with serial number 3125666, and one Keystone
model Crickett .22 caliber rifle with serial number 842059; from Walmart Store #1411, a
licensed dealer of firearms within the meaning of Chapter 44, Title 18, United States Code;
did knowingly make a false and fictitious written statement to Walmart Store #1411, which
statement was intended to deceive Walmart Store #1411 as to a fact material to the
lawfulness of such sale of said firearms to ALEJANDRO NAVARRO MENDEZ under
Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO MENDEZ
stated that he was the actual transferee/buyer of said firearms, when in fact he was acquiring
the firearms on behalf of another person; in violation of Title 18, United States Code,
Sections 922(a)(6) and 924(a)(2).

COUNT 34

On or about April 1, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Savage model 62F .22 caliber rifles with serial number 3131658; from Walmart
Store #5799, a licensed dealer of firearms within the meaning of Chapter 44, Title 18,
United States Code; did knowingly make a false and fictitious written statement to Walmart
Store #5799, which statement was intended to deceive Walmart Store #5799 as to a fact
material to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO
MENDEZ under Chapter 44, Title 18, United States Code; in that ALEJANDRO
NAVARRO MENDEZ stated that he was the actual transferee/buyer of said firearm, when
in fact he was acquiring the firearm on behalf of another person; in violation of Title 18,

United States Code, Sections 922(a)(6) and 924(a)(2).

United States of America v. Alejandro Navarro Mendez
Indictment Page 16 of 40

 

 
—

NO NO NO HN NY NY NY NY NO =] HB Se Fe ee Hee Se ee
oa NI WB A BP WD NY KH CO CO fF ND NDB WD BP WHO NO HSH OC

0 OY DH HA BR WwW Ww

 

COUNT 35
On or about April 9, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: two Ruger model LCP .380 caliber pistols with serial numbers 371936955 and
372057732; from Diamondback Shooting Sports, Inc., a licensed dealer of firearms within
the meaning of Chapter 44, Title 18, United States Code; did knowingly make a false and
fictitious written statement to Diamondback Shooting Sports, Inc., which statement was
intended to deceive Diamondback Shooting Sports, Inc. as to a fact material to the
lawfulness of such sale of said firearms to ALEJANDRO NAVARRO MENDEZ under
Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO MENDEZ
stated that he was the actual transferee/buyer of said firearms, when in fact he was acquiring
the firearms on behalf of another person; in violation of Title 18, United States Code,
Sections 922(a)(6) and 924(a)(2).
COUNT 36
On or about April 11, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Savage model 62F .22 caliber pistol with serial number 3139136; from Walmart
Store #1612, a licensed dealer of firearms within the meaning of Chapter 44, Title 18,
United States Code; did knowingly make a false and fictitious written statement to Walmart
Store #1612, which statement was intended to deceive Walmart Store #1612 as to a fact
material to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO
MENDEZ under Chapter 44, Title 18, United States Code; in that ALEJANDRO
NAVARRO MENDEZ stated that he was the actual transferee/buyer of said firearm, when
in fact he was acquiring the firearm on behalf of another person; in violation of Title 18,
United States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 37
On or about April 25, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that

United States of America v. Alejandro Navarro Mendez
Indictment Page 17 of 40

 

 
 

oO Fe ND mH BPW YN

NH N NO NY NY NO KN NN Ry ee ee i ea ea ea
oN DN UO BP WD NY RH DO wH HT DH KR DH NH KF OC

 

is: one Marlin model 60 .22 caliber rifle with serial number MN51193A; from Walmart
Store #5799, a licensed dealer of firearms within the meaning of Chapter 44, Title 18,
United States Code; did knowingly make a false and fictitious written statement to Walmart
Store #5799, which statement was intended to deceive Walmart Store #5799 as to a fact
material to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO
MENDEZ under Chapter 44, Title 18, United States Code; in that ALEJANDRO
NAVARRO MENDEZ stated that he was the actual transferee/buyer of said firearm, when
in fact he was acquiring the firearm on behalf of another person; in violation of Title 18,
United States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 38

On or about April 28, 2018, at or near Green Valley, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Savage model 62F .22 caliber rifle with serial number 3139030; from Walmart Store
#1411, a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United
States Code; did knowingly make a false and fictitious written statement to Walmart Store
#1411, which statement was intended to deceive Walmart Store #1411 as to a fact material
to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO MENDEZ
under Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO
MENDEZ stated that he was the actual transferee/buyer of said firearm, when in fact he
was acquiring the firearm on behalf of another person; in violation of Title 18, United
States Code, Sections 922(a)(6) and 924(a)(2).

COUNT 39

On or about April 28, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Savage model 62F .22 caliber rifle with serial number 3132044; from Walmart Store
#1291, a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United
States Code; did knowingly make a false and fictitious written statement to Walmart Store

#1291, which statement was intended to deceive Walmart Store #1291 as to a fact material

United States of America v. Alejandro Navarro Mendez
Indictment Page 18 of 40

 

 
 

CoC OH SN DH BR WD NY

NO NO NO NHN BK NO NY NO RO Re eee eee eee ee ue
oO nN Nn UV FP WY S|& DO OB NI DH mA BP WH NO KF OC

 

to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO MENDEZ
under Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO
MENDEZ stated that he was the actual transferee/buyer of said firearm, when in fact he
was acquiring the firearm on behalf of another person; in violation of Title 18, United
States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 40

On or about April 30, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: two Ruger model LCP II .380 caliber pistols with serial numbers 380264587 and
380264599; from Sportsman’s Warehouse #132, a licensed dealer of firearms within the
meaning of Chapter 44, Title 18, United States Code; did knowingly make a false and
fictitious written statement to Sportsman’s Warehouse #132, which statement was intended
to deceive Sportsman’s Warehouse #132 as to a fact material to the lawfulness of such sale
of said firearms to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18,
United States Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was the
actual transferee/buyer of said firearms, when in fact he was acquiring the firearms on
behalf of another person; in violation of Title 18, United States Code, Sections 922(a)(6)
and 924(a)(2).

COUNT 41

On or about May 5, 2018, at or near Green Valley, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: one Remington model 700 .223 caliber rifle with serial number RR87324F, and one
Marlin model 60 .22 caliber rifle with serial number MN46985A; from Walmart Store
#1411, a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United
States Code; did knowingly make a false and fictitious written statement to Walmart Store
#1411, which statement was intended to deceive Walmart Store #1411 as to a fact material
to the lawfulness of such sale of said firearms to ALEJANDRO NAVARRO MENDEZ
under Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO

United States of America v. Alejandro Navarro Mendez
Indictment Page 19 of 40

 

 
 

Oo Oo ND AW BW NY =

NO NY NY NHN DY NY NO NO RO mm — Oe ee ee ea ea i
HI ND nA FF WBN SF DO HB ADD NH KR WD bw S&S OO

 

 

MENDEZ stated that he was the actual transferee/buyer of said firearms, when in fact he
was acquiring the firearms on behalf of another person; in violation of Title 18, United
States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 42

On or about May 7, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: one Savage model 62F .22 caliber rifle with serial number 3131865, and one Marlin
model 60 .22 caliber rifle with serial number MN28181A; from Walmart Store #1612, a
licensed dealer of firearms within the meaning of Chapter 44, Title 18, United States Code;
did knowingly make a false and fictitious written statement to Walmart Store #1612, which
statement was intended to deceive Walmart Store #1612 as to a fact material to the
lawfulness of such sale of said firearms to ALEJANDRO NAVARRO MENDEZ under
Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO MENDEZ
stated that he was the actual transferee/buyer of said firearms, when in fact he was acquiring
the firearms on behalf of another person; in violation of Title 18, United States Code,
Sections 922(a)(6) and 924(a)(2).

COUNT 43

On or about May 7, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Savage model 64F .22 caliber rifle with serial number 3092874; from Walmart Store
#1291, a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United
States Code; did knowingly make a false and fictitious written statement to Walmart Store
#1291, which statement was intended to deceive Walmart Store #1291 as to a fact material
to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO MENDEZ
under Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO
MENDEZ stated that he was the actual transferee/buyer of said firearm, when in fact he
was acquiring the firearm on behalf of another person; in violation of Title 18, United

States Code, Sections 922(a)(6) and 924(a)(2).

United States of America y. Alejandro Navarro Mendez
Indictment Page 20 of 40

 

 
 

Oo ON DN A BR WY NY

NO NO NY NH NY NO KN NO RO Re ee ee ee ee oe Le
Ha a7 KH OT BP WD NYO KF& DOD O HOH HI DA WD HR WH WH HSH OC

 

 

COUNT 44
On or about May 7, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Savage model 62F .22 caliber rifle with serial number 3152807; from Walmart Store
#1291, a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United
States Code; did knowingly make a false and fictitious written statement to Walmart Store
#1291, which statement was intended to deceive Walmart Store #1291 as to a fact material
to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO MENDEZ
under Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO
MENDEZ stated that he was the actual transferee/buyer of said firearm, when in fact he
was acquiring the firearm on behalf of another person; in violation of Title 18, United
States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 45
On or about May 10, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Springfield model XDS9 caliber 9mm pistol with serial number 53875610; from
Diamondback Shooting Sports, Inc., a licensed dealer of firearms within the meaning of
Chapter 44, Title 18, United States Code; did knowingly make a false and fictitious written
statement to Diamondback Shooting Sports, Inc., which statement was intended to deceive
Diamondback Shooting Sports, Inc. as to a fact material to the lawfulness of such sale of
said firearm to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18, United
States Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was the actual
transferee/buyer of said firearm, when in fact he was acquiring the firearm on behalf of
another person; in violation of Title 18, United States Code, Sections 922(a)(6) and
924(a)(2).
COUNT 46
On or about May 16, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that

United States of America v. Alejandro Navarro Mendez
Indictment Page 21 of 40

 

 
 

So OH SID NW BP WW YN

NO NY NYO NY NY NN YN NL HNO Be ee ee ee ee a ea ee.
Qo ND mM FP WD NY SH OGD OO HGH ITD NH BP WHO YB B&B OC

 

is: one Ruger model 10/22 .22 caliber rifle with serial number 0011-86217; from Walmart
Store #1612, a licensed dealer of firearms within the meaning of Chapter 44, Title 18,
United States Code; did knowingly make a false and fictitious written statement to Walmart
Store #1612, which statement was intended to deceive Walmart Store #1612 as to a fact
material to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO
MENDEZ under Chapter 44, Title 18, United States Code; in that ALEJANDRO
NAVARRO MENDEZ stated that he was the actual transferee/buyer of said firearm, when
in fact he was acquiring the firearm on behalf of another person; in violation of Title 18,
United States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 47

On or about May 20, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Remington model 770 .243 caliber rifle with serial number M72147842; from
Walmart Store #1612, a licensed dealer of firearms within the meaning of Chapter 44, Title
18, United States Code; did knowingly make a false and fictitious written statement to
Walmart Store #1612, which statement was intended to deceive Walmart Store #1612 as
to a fact material to the lawfulness of such sale of said firearm to ALEJANDRO
NAVARRO MENDEZ under Chapter 44, Title 18, United States Code; in that
ALEJANDRO NAVARRO MENDEZ stated that he was the actual transferee/buyer of said
firearm, when in fact he was acquiring the firearm on behalf of another person; in violation
of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

COUNT 48

On or about May 26, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Savage model 62F .22 caliber rifle with serial number 3158029; from Walmart Store
#1291, a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United
States Code; did knowingly make a false and fictitious written statement to Walmart Store

#1291, which statement was intended to deceive Walmart Store #1291 as to a fact material

United States of America v. Alejandro Navarro Mendez
Indictment Page 22 of 40

 

 

 

 
 

Oo fF TD A BR WD HNO =

N N NY NY NY NY N WN HNO Re Re mR me ee ee oa UL
oOo NI Nn HW FF WN KF& ODO WM AD DW WA KR BW bw fF OC

 

 

to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO MENDEZ
under Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO
MENDEZ stated that he was the actual transferee/buyer of said firearm, when in fact he
was acquiring the firearm on behalf of another person; in violation of Title 18, United
States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 49

On or about May 29, 2018, at or near Green Valley, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Remington model 770 .308 caliber rifle with serial number H70013607; from
Walmart Store #1411, a licensed dealer of firearms within the meaning of Chapter 44, Title
18, United States Code; did knowingly make a false and fictitious written statement to
Walmart Store #1411, which statement was intended to deceive Walmart Store #1411 as
to a fact material to the lawfulness of such sale of said firearm to ALEJANDRO
NAVARRO MENDEZ under Chapter 44, Title 18, United States Code; in that
ALEJANDRO NAVARRO MENDEZ stated that he was the actual transferee/buyer of said
firearm, when in fact he was acquiring the firearm on behalf of another person; in violation
of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

COUNT 50

On or about May 31, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: one Savage model 62F .22 caliber rifle with serial number 3165530, and one Remington
model 770 .243 caliber rifle with serial number M72124148; from Walmart Store #5799,
a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United States
Code; did knowingly make a false and fictitious written statement to Walmart Store #5799,
which statement was intended to deceive Walmart Store #5799 as to a fact material to the
lawfulness of such sale of said firearms to ALEJANDRO NAVARRO MENDEZ under
Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO MENDEZ

stated that he was the actual transferee/buyer of said firearms, when in fact he was acquiring

United States of America v. Alejandro Navarro Mendez
Indictment Page 23 of 40

 

 
 

CoC ON DR A BR WwW NY

NO NY NN NY NY NY NHN HN Ha Be ye eRe me ee ee oe Le
HoH aI KH A FP YW NY K& DO DW HIT DH WHA BR WwW YH KF OC

 

the firearms on behalf of another person; in violation of Title 18, United States Code,
Sections 922(a)(6) and 924(a)(2)
COUNT 51

On or about June 5, 2018, at or near Green Valley, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Marlin model 60 .22 caliber rifle with serial number MN58986A; from Walmart
Store #1411, a licensed dealer of firearms within the meaning of Chapter 44, Title 18,
United States Code; did knowingly make a false and fictitious written statement to Walmart
Store #1411, which statement was intended to deceive Walmart Store #1411 as to a fact
material to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO
MENDEZ under Chapter 44, Title 18, United States Code; in that ALEJANDRO
NAVARRO MENDEZ stated that he was the actual transferee/buyer of said firearm, when
in fact he was acquiring the firearm on behalf of another person; in violation of Title 18,
United States Code, Sections 922(a)(6) and 924(a)(2).

COUNT 52

On or about June 28, 2018, at or near Green Valley, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: one Ruger model] 10/22 .22 caliber rifle with serial number 0012-08099, and one Savage
model 62F .22 caliber rifle with serial number 3165691; from Walmart Store #1411, a
licensed dealer of firearms within the meaning of Chapter 44, Title 18, United States Code;
did knowingly make a false and fictitious written statement to Walmart Store #1411, which
statement was intended to deceive Walmart Store #1411 as to a fact material to the
lawfulness of such sale of said firearms to ALEJANDRO NAVARRO MENDEZ under
Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO MENDEZ
stated that he was the actual transferee/buyer of said firearms, when in fact he was acquiring
the firearms on behalf of another person; in violation of Title 18, United States Code,

Sections 922(a)(6) and 924(a)(2).

United States of America v. Alejandro Navarro Mendez
Indictment Page 24 of 40

 

 
oOo Aa ND A PW NHN

NO NW NO WH HP HN NY NHN HNO Be He Se Fe ee ee SS ee
Oo nN DB A FP WH NHN KF CO OO FH I HD A BP WO NBO KS OC

 

COUNT 53
On or about June 28, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Savage model 62F .22 caliber rifle with serial number 3184829; from Walmart Store
#1612, a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United
States Code; did knowingly make a false and fictitious written statement to Walmart Store
#1612, which statement was intended to deceive Walmart Store #1612 as to a fact material
to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO MENDEZ
under Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO
MENDEZ stated that he was the actual transferee/buyer of said firearm, when in fact he
was acquiring the firearm on behalf of another person; in violation of Title 18, United
States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 54
On or about July 9, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Umarex Beretta model M9 .22 caliber pistol with serial number BM023226; from
Second Amendment Sports, Inc., a licensed dealer of firearms within the meaning of
Chapter 44, Title 18, United States Code; did knowingly make a false and fictitious written
statement to Second Amendment Sports, Inc., which statement was intended to deceive
Second Amendment Sports, Inc. as to a fact material to the lawfulness of such sale of said
firearm to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18, United States
Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was the actual
transferee/buyer of said firearm, when in fact he was acquiring the firearm on behalf of
another person; in violation of Title 18, United States Code, Sections 922(a)(6) and
924(a)(2).
COUNT 55
On or about July 13, 2018, at or near Tucson, in the District of Arizona,

ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that

United States of America v. Alejandro Navarro Mendez
Indictment Page 25 of 40

 

 
 

oc mH SND A BR WY NYO

NO NO NO NO NY NO WN HN HNO Be Ree ee ee eee re uve ly
Con Nn A BPW NY KF DTD OO DW IT DR wv BR W NBO KH OC

 

is: one Smith & Wesson, model M&P 22 .22 caliber pistol with serial number MP144335;
from Second Amendment Sports, Inc., a licensed dealer of firearms within the meaning of
Chapter 44, Title 18, United States Code; did knowingly make a false and fictitious written
statement to Second Amendment Sports, Inc., which statement was intended to deceive
Second Amendment Sports, Inc. as to a fact material to the lawfulness of such sale of said
firearm to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18, United States
Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was the actual
transferee/buyer of said firearm, when in fact he was acquiring the firearm on behalf of
another person; in violation of Title 18, United States Code, Sections 922(a)(6) and
924(a)(2).
COUNT 56

On or about July 16, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Umarex Beretta model M9 .22 caliber pistol with serial number BM027763; from
Second Amendment Sports, Inc., a licensed dealer of firearms within the meaning of
Chapter 44, Title 18, United States Code; did knowingly make a false and fictitious written
statement to Second Amendment Sports, Inc., which statement was intended to deceive
Second Amendment Sports, Inc. as to a fact material to the lawfulness of such sale of said
firearm to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18, United States
Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was the actual
transferee/buyer of said firearm, when in fact he was acquiring the firearm on behalf of
another person; in violation of Title 18, United States Code, Sections 922(a)(6) and
924(a)(2).

COUNT 57

On or about July 24, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: two Walther model P22 .22 caliber pistols with serial numbers WA182594 and
WA210985; from Diamondback Shooting Sports, Inc., a licensed dealer of firearms within

United States of America v. Alejandro Navarro Mendez
Indictment Page 26 of 40

 

 
 

So OH Ss DB A BP WO NY KE

N N NO NHN NY NO NN NO DN me ee ee ea ea ee
eo SN DN A FBP YW NY S|} DOD ODO HB Hs DH BP W Hw HH CO

 

the meaning of Chapter 44, Title 18, United States Code; did knowingly make a false and
fictitious written statement to Diamondback Shooting Sports, Inc., which statement was
intended to deceive Diamondback Shooting Sports, Inc. as to a fact material to the
lawfulness of such sale of said firearms to ALEJANDRO NAVARRO MENDEZ under
Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO MENDEZ
stated that he was the actual transferee/buyer of said firearms, when in fact he was acquiring
the firearms on behalf of another person; in violation of Title 18, United States Code,
Sections 922(a)(6) and 924(a)(2).
COUNT 58

On or about July 27, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Ruger model EC9S 9mm caliber pistol with serial number 454-14687; from
Climags, a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United
States Code; did knowingly make a false and fictitious written statement to Climags, which
statement was intended to deceive Climags as to a fact material to the lawfulness of such
sale of said firearm to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18,
United States Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was the
actual transferee/buyer of said firearm, when in fact he was acquiring the firearm on behalf
of another person; in violation of Title 18, United States Code, Sections 922(a)(6) and
924(a)(2).

COUNT 59

On or about July 27, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Walther model P22 .22 caliber pistol with serial number WA194839; from
Sportsman’s Warehouse #132, a licensed dealer of firearms within the meaning of Chapter
44, Title 18, United States Code; did knowingly make a false and fictitious written
statement to Sportsman’s Warehouse #132, which statement was intended to deceive

Sportsman’s Warehouse #132 as to a fact material to the lawfulness of such sale of said

United States of America v. Alejandro Navarro Mendez
Indictment Page 27 of 40

 

 
 

So Oe NHN HW BP WY NY

NO NY NY NY NY NY NO KN NO Rm ee ee eee ee uh eh ea
So nN Dn A BW NH KF DOD OO WO aI DB mH BR WH BH KF CO

 

firearm to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18, United States
Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was the actual
transferee/buyer of said firearm, when in fact he was acquiring the firearm on behalf of
another person; in violation of Title 18, United States Code, Sections 922(a)(6) and
924(a)(2).
COUNT 60

On or about July 30, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: two Walther model P22 .22 caliber pistols with serial numbers WA220136 and
WA220080; from Second Amendment Sports, Inc., a licensed dealer of firearms within the
meaning of Chapter 44, Title 18, United States Code; did knowingly make a false and
fictitious written statement to Second Amendment Sports, Inc., which statement was
intended to deceive Second Amendment Sports, Inc. as to a fact material to the lawfulness
of such sale of said firearms to ALEJANDRO NAVARRO MENDEZ under Chapter 44,
Title 18, United States Code; in that ALEJANDRO NAVARRO MENDEZ stated that he
was the actual transferee/buyer of said firearms, when in fact he was acquiring the firearms
on behalf of another person; in violation of Title 18, United States Code, Sections 922(a)(6)
and 924(a)(2).

COUNT 61

On or about August 3, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearms,
that is: two Bersa model Thunder 380 .380 caliber pistols with serial numbers J11400 and
J11401; from Cash Box, a licensed dealer of firearms within the meaning of Chapter 44,
Title 18, United States Code; did knowingly make a false and fictitious written statement
to Cash Box, which statement was intended to deceive Cash Box as to a fact material to
the lawfulness of such sale of said firearms to ALEJANDRO NAVARRO MENDEZ under
Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO MENDEZ

stated that he was the actual transferee/buyer of said firearms, when in fact he was acquiring

United States of America v. Alejandro Navarro Mendez
Indictment Page 28 of 40

 

 
 

Oo eo SN DB AW BP WO YP

NO NO SN NO NO NO NO NO NO i ee oe
Oo sa Nn A FP WwW NY S| DOD CO MW ns DA WA BR WH NS & COC

 

the firearms on behalf of another person; in violation of Title 18, United States Code,
Sections 922(a)(6) and 924(a)(2).
COUNT 62

On or about August 3, 2018, at or near Green Valley, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Savage model Axis .223 caliber rifle with serial number K587634; from Walmart
Store #1411, a licensed dealer of firearms within the meaning of Chapter 44, Title 18,
United States Code; did knowingly make a false and fictitious written statement to Walmart
Store #1411, which statement was intended to deceive Walmart Store #1411 as to a fact
material to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO
MENDEZ under Chapter 44, Title 18, United States Code; in that ALEJANDRO
NAVARRO MENDEZ stated that he was the actual transferee/buyer of said firearm, when
in fact he was acquiring the firearm on behalf of another person; in violation of Title 18,
United States Code, Sections 922(a)(6) and 924(a)(2).

COUNT 63

On or about August 8, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Beretta model M9 .22 caliber pistol with serial number BMO011928; from
Diamondback Shooting Sports, Inc., a licensed dealer of firearms within the meaning of
Chapter 44, Title 18, United States Code; did knowingly make a false and fictitious written
statement to Diamondback Shooting Sports, Inc., which statement was intended to deceive
Diamondback Shooting Sports, Inc. as to a fact material to the lawfulness of such sale of
said firearm to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18, United
States Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was the actual
transferee/buyer of said firearm, when in fact he was acquiring the firearm on behalf of
another person; in violation of Title 18, United States Code, Sections 922(a)(6) and
924(a)(2).

United States of America v. Alejandro Navarro Mendez
Indictment Page 29 of 40

 

 
 

So Oe NI DN nA BP WY YN

NO NO NO NY NHN KN NO NYO KN Bee Re ee i ee ee he he Ue
OOo HN DW A FP WY NY K& DOD O fH aI DB HA HBR WHO NB FH OC

 

 

COUNT 64
On or about August 8, 2018, at or near Green Valley, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Savage model 62F .22 caliber rifle with serial number 3190789; from Walmart Store
#1411, a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United
States Code; did knowingly make a false and fictitious written statement to Walmart Store
#1411, which statement was intended to deceive Walmart Store #1411 as to a fact material
to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO MENDEZ
under Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO
MENDEZ stated that he was the actual transferee/buyer of said firearm, when in fact he
was acquiring the firearm on behalf of another person; in violation of Title 18, United
States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 65
On or about August 17, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one American Tactical model GSG 1911 .22 caliber pistol with serial number A787595;
from BKM Guns, Inc., doing business as Murphy’s Guns & Gunsmithing, a licensed dealer
of firearms within the meaning of Chapter 44, Title 18, United States Code; did knowingly
make a false and fictitious written statement to BKM Guns, Inc., which statement was
intended to deceive BKM Guns, Inc. as to a fact material to the lawfulness of such sale of
said firearm to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18, United
States Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was the actual
transferee/buyer of said firearm, when in fact he was acquiring the firearm on behalf of
another person; in violation of Title 18, United States Code, Sections 922(a)(6) and
924(a)(2).
COUNT 66
On or about August 25, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that

United States of America y. Alejandro Navarro Mendez
Indictment Page 30 of 40

 

 
 

Oo ee IN DA BP WO NY

NO NO NYO NO NO KN KN NO NO mR Rm me ee ee ee hulu
Oo aA Dn vA BP WY NY K& COD ODO fF aI DBA NA BR WO NH KB CO

 

is: one Glock model 22GEN4 .40 caliber pistol with serial number BHAH397; from
Glockmeister, a licensed dealer of firearms within the meaning of Chapter 44, Title 18,
United States Code; did knowingly make a false and fictitious written statement to
Glockmeister, which statement was intended to deceive Glockmeister as to a fact material
to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO MENDEZ
under Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO
MENDEZ stated that he was the actual transferee/buyer of said firearm, when in fact he
was acquiring the firearm on behalf of another person; in violation of Title 18, United
States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 67

On or about September 1, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: one GSG model Firefly .22 caliber pistol with serial number F410414, and one Marlin
model 60 .22 caliber rifle with serial number MN68385A; from Sportsman’s Warehouse
#132, a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United
States Code; did knowingly make a false and fictitious written statement to Sportsman’s
Warehouse #132, which statement was intended to deceive Sportsman’s Warehouse #132
as to a fact material to the lawfulness of such sale of said firearms to ALEJANDRO
NAVARRO MENDEZ under Chapter 44, Title 18, United States Code; in that
ALEJANDRO NAVARRO MENDEZ stated that he was the actual transferee/buyer of said
firearms, when in fact he was acquiring the firearms on behalf of another person; in
violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

COUNT 68

On or about September 1, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is; one Glock model 42 .380 caliber pistol with serial number ACXW548; from
Diamondback Shooting Sports, Inc., a licensed dealer of firearms within the meaning of

Chapter 44, Title 18, United States Code; did knowingly make a false and fictitious written

United States of America v. Alejandro Navarro Mendez
Indictment Page 31 of 40

 

 
 

oC HH SN DN A FF WY Ne

NO NO NO NO NO NY NY NO NO Ke He RB Ke See ee ee eo
OOo sas DN A BP WH NY KY& DOD OO DW ~T DH A BP WO NO KF OC

 

statement to Diamondback Shooting Sports, Inc., which statement was intended to deceive
Diamondback Shooting Sports, Inc. as to a fact material to the lawfulness of such sale of
said firearm to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18, United
States Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was the actual
transferee/buyer of said firearm, when in fact he was acquiring the firearm on behalf of
another person; in violation of Title 18, United States Code, Sections 922(a)(6) and
924(a)(2).
COUNT 69

On or about September 4, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: one Remington model RM380 .380 caliber pistol with serial number RM052111C, and
one Browning model Buckmark .22 caliber pistol with serial number 515ZP07338; from
Sportsman’s Warehouse #132, a licensed dealer of firearms within the meaning of Chapter
44, Title 18, United States Code; did knowingly make a false and fictitious written
statement to Sportsman’s Warehouse #132, which statement was intended to deceive
Sportsman’s Warehouse #132 as to a fact material to the lawfulness of such sale of said
firearms to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18, United
States Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was the actual
transferee/buyer of said firearms, when in fact he was acquiring the firearms on behalf of
another person; in violation of Title 18, United States Code, Sections 922(a)(6) and
924(a)(2).

COUNT 70

On or about September 11, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: two Savage model 62F .22 caliber rifles with serial numbers 3208948 and 3211998;
from Walmart Store #5799, a licensed dealer of firearms within the meaning of Chapter
44, Title 18, United States Code; did knowingly make a false and fictitious written

statement to Walmart Store #5799, which statement was intended to deceive Walmart Store

United States of America v. Alejandro Navarro Mendez
Indictment Page 32 of 40

 

 
 

Oo eo SN DN TW BP W NY

NO dN NO NYO NH HN DN NO HNO Re ee eR; ee ee ee eu
Oo aT DB nA BP WD NO KF DOD CO fH wT DB WHA BP WHO NB KH COC

 

#5799 as to a fact material to the lawfulness of such sale of said firearms to ALEJANDRO
NAVARRO MENDEZ under Chapter 44, Title 18, United States Code; in that
ALEJANDRO NAVARRO MENDEZ stated that he was the actual transferee/buyer of said
firearms, when in fact he was acquiring the firearms on behalf of another person; in
violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 71

On or about September 15, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: one Glock model 42 .380 caliber pistol with serial number ACZX330, and one Ruger
model SR22 .22 caliber pistol with serial number 366-60355; from Glockmeister, a
licensed dealer of firearms within the meaning of Chapter 44, Title 18, United States Code;
did knowingly make a false and fictitious written statement to Glockmeister, which
statement was intended to deceive Glockmeister as to a fact material to the lawfulness of
such sale of said firearms to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title
18, United States Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was
the actual transferee/buyer of said firearms, when in fact he was acquiring the firearms on
behalf of another person; in violation of Title 18, United States Code, Sections 922(a)(6)
and 924(a)(2).

COUNT 72

On or about September 15, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Ruger model 10/22 .22 caliber rifle with serial number 0012-19595; from Walmart
Store #1291, a licensed dealer of firearms within the meaning of Chapter 44, Title 18,
United States Code; did knowingly make a false and fictitious written statement to Walmart
Store #1291, which statement was intended to deceive Walmart Store #1291 as to a fact
material to the lawfulness of such sale of said firearm to ALEJANDRO NAVARRO
MENDEZ under Chapter 44, Title 18, United States Code; in that ALEJANDRO
NAVARRO MENDEZ stated that he was the actual transferee/buyer of said firearm, when

United States of America v. Alejandro Navarro Mendez
Indictment Page 33 of 40

 

 
 

Cc OH NIN mW BP WY NY

Oo NO NO WN HN YN NY YN NO Be Re —R ee ee eee ee ue
Oo nN ND wT BPW NY FY DBD OO DO TI NH A FBP WH NO KY OC

 

in fact he was acquiring the firearm on behalf of another person; in violation of Title 18,
United States Code, Sections 922(a)(6) and 924(a)(2).
COUNT 73

On or about September 19, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: two Ruger model LCRX .327 caliber revolvers with serial numbers 1541-70660 and
1541-10898; from N&N Firearms, a licensed dealer of firearms within the meaning of
Chapter 44, Title 18, United States Code; did knowingly make a false and fictitious written
statement to N&N Firearms, which statement was intended to deceive N&N Firearms as
to a fact material to the lawfulness of such sale of said firearms to ALEJANDRO
NAVARRO MENDEZ under Chapter 44, Title 18, United States Code; in that
ALEJANDRO NAVARRO MENDEZ stated that he was the actual transferee/buyer of said
firearms, when in fact he was acquiring the firearms on behalf of another person; in
violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

COUNT 74

On or about September 19, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: one GSG model Firefly .22 caliber pistol with serial number F410333, and one
Browning model Buckmark .22 caliber pistol with serial number 515ZP07325; from
Sportsman’s Warehouse #132, a licensed dealer of firearms within the meaning of Chapter
44, Title 18, United States Code; did knowingly make a false and fictitious written
statement to Sportsman’s Warehouse #132, which statement was intended to deceive
Sportsman’s Warehouse #132 as to a fact material to the lawfulness of such sale of said
firearms to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18, United
States Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was the actual
transferee/buyer of said firearms, when in fact he was acquiring the firearms on behalf of
another person; in violation of Title 18, United States Code, Sections 922(a)(6) and
924(a)(2).

United States of America v. Alejandro Navarro Mendez
Indictment Page 34 of 40

 

 
 

Oo Oe AINA BP WD NO

NO NO NO NO NO NH NO NYO HNO Se HH He Be ee Se Re ee
Oo aT DB A FP WoO NY KF CO OO HW wna DA NA BP WHO NBO =H CO

 

COUNT 75

On or about September 25, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: one Glock model 42 .380 caliber pistol with serial number ACWK961, and one Ruger
model LCP .380 caliber pistol with serial number 372163337; from Diamondback
Shooting Sports, Inc., a licensed dealer of firearms within the meaning of Chapter 44, Title
18, United States Code; did knowingly make a false and fictitious written statement to
Diamondback Shooting Sports, Inc., which statement was intended to deceive
Diamondback Shooting Sports, Inc. as to a fact material to the lawfulness of such sale of
said firearms to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18, United
States Code; in that ALEJANDRO NAVARRO MENDEZ stated that he was the actual
transferee/buyer of said firearms, when in fact he was acquiring the firearms on behalf of
another person; in violation of Title 18, United States Code, Sections 922(a)(6) and
924(a)(2).

COUNT 76

On or about September 25, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of a firearm, that
is: one Walther model CCP 9mm caliber pistol with serial number WK070889 ; from BKM
Guns, Inc., doing business as Murphy’s Guns & Gunsmithing, a licensed dealer of firearms
within the meaning of Chapter 44, Title 18, United States Code; did knowingly make a
false and fictitious written statement to BKM Guns, Inc., which statement was intended to
deceive BKM Guns, Inc. as to a fact material to the lawfulness of such sale of said firearm
to ALEJANDRO NAVARRO MENDEZ under Chapter 44, Title 18, United States Code;
in that ALEJANDRO NAVARRO MENDEZ stated that he was the actual transferee/buyer
of said firearm, when in fact he was acquiring the firearm on behalf of another person; in

violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

United States of America v. Alejandro Navarro Mendez
Indictment Page 35 of 40:

 

 
oOo Oo ND MAW BP WY NO

MO NO NO NYO HN HM NH NH NO kB B&B ee Fe ee ee ee Se Se oe
on DN A BP WD NY KFK& DD OO HF NADH WA FBP WO NBO KK OC

 

COUNT 77

On or about September 26, 2018, at or near Tucson, in the District of Arizona,
ALEJANDRO NAVARRO MENDEZ, in connection with the acquisition of firearms, that
is: two Ruger model LCP .380 caliber pistols with serial numbers 371841322 and
372127929; from SnG Tactical — SnG Arms, doing business as Smoke & Glory, a licensed
dealer of firearms within the meaning of Chapter 44, Title 18, United States Code; did
knowingly make a false and fictitious written statement to SnG Tactical - SnG Arms,
which statement was intended to deceive SnG Tactical — SnG Arms as to a fact material to
the lawfulness of such sale of said firearms to ALEJANDRO NAVARRO MENDEZ under
Chapter 44, Title 18, United States Code; in that ALEJANDRO NAVARRO MENDEZ
stated that he was the actual transferee/buyer of said firearms, when in fact he was acquiring
the firearms on behalf of another person; in violation of Title 18, United States Code,
Sections 922(a)(6) and 924(a)(2).

FORFEITURE ALLEGATION

Upon conviction of one or more of the offenses alleged in Counts 1 through 77 of
this Indictment, the defendant, ALEJANDRO NAVARRO MENDEZ shall forfeit to the
United States:

a) pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28,
United States Code, Section 2461(c), any property, real or personal, which constitutes or
is derived from proceeds traceable to a violation of Title 18, United States Code, Section
554, or a conspiracy to commit such offense; and

b) pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28,
United States Code, Section 2461(c) any firearms and ammunition involved in the
commission of an offense in violation of Title 18, United States Code, Section 922,
including, but not limited to:

e Savage model 62F .22 caliber rifle with serial number 3013588

e Savage model 62F .22 caliber rifle with serial number 3013589
e Savage model 62F .22 caliber rifle with serial number 3047244

United States of America v. Alejandro Navarro Mendez
Indictment Page 36 of 40

 

 

 
o HN DA FP WD NH

NO NO NO HD NO NY NHN NN NO HH KR HR Se = SES S| S| S|
ao nN HN ON BP WD NY KF DB CO DW I DB A FP W NYO YK S&S

 

e Savage model 62F .22 caliber rifle with serial number 3047245

e Savage model 62F .22 caliber rifle with serial number 3007707

e Savage model 62F .22 caliber rifle with serial number 3007714

e Ruger model 11100 .22 caliber rifle with serial number 0008-63996

e Savage model 62F .22 caliber rifle with serial number 3013773

e Savage model 22 .22 caliber rifle with serial number 3015606

e Remington model 300 Win .300 caliber rifle with serial number M72154092
e Remington model 770 .243 caliber rifle with seral number M72121090

e Remington model 770 .243 caliber rifle with seral number M72148127

e Ruger model 10/22 .22 caliber rifle with serial number 0008-96486

e Savage model 62F .22 caliber rifle with serial number 3059335

e Savage model Mark II .22 caliber rifle with serial number 3036336

e Marlin model XT-22MR .22 caliber rifle with serial number MM48695E
e Savage model Axis .223 caliber rifle with serial number J807405

e Remington model 770 .243 caliber rifle with serial number M72161718
Savage model 62F .22 caliber rifle with serial number 3072006

Savage model Mark II F .22 caliber rifle with serial number 3072552
Ruger model LCP .380 caliber pistol with serial number 372094573
Ruger model SR22 .22 caliber pistol with serial number 367-63339
Savage model 62F .22 caliber rifle with serial number 3093596

Savage model 62F .22 caliber rifle with serial number 3093603

Savage model 62F .22 caliber rifle with serial number 3097903

Umarex Beretta model 92 .22 caliber rifle with serial number BM020392
Savage model 64F .22 caliber rifle with serial number 2973502

e Glock model 42 .380 caliber pistol with serial number ACUE199

e Savage model 64F .22 caliber rifle with serial number 3092880

e Savage model Axis .22-250 caliber rifle with serial number J801326

e Kel-Tec model PMR30 .22 caliber pistol with serial number WWT314

e Savage model 62 .22 caliber rifle with serial number 3106711

e Savage model 62 .22 caliber rifle with serial number 3111454

e Remington model 700 .270 caliber rifle with serial number RR45549K
Savage model 62F .22 caliber rifle with serial number 3111361

Savage model Axis .22-250 caliber rifle with serial number J275851
Umarex Beretta model M9 .22 caliber pistol with serial number DM030913
Savage model 64F .22 caliber rifle with serial number 3118465

Ruger model 10/22 .22 caliber rifle with serial number 0011-86173
Marlin model 60 .22 caliber rifle with serial number MN44455A
Umarex Beretta model M9 .22 caliber pistol with serial number BM026779

United States of America v. Alejandro Navarro Mendez
Indictment Page 37 of 40

 

 
So ea nN DMA FP WY NO

NO wo NO NO NY NY NY NY NO ee FF HF KF FSF Se —_—
Oo ~s NHN A BW NO FKF§ ODO BO fH I HD A BR WO NO KH OC

 

e Umarex Beretta model 92FS M9A1 .22 caliber pistol with serial number
BMO018001

Beretta model Bu Pico .380 caliber pistol with serial number PCP53763
Savage model 62F .22 caliber rifle with serial number 3107944

Marlin model 60 .22 caliber rifle with serial number MN38503A

Savage model 62F .22 caliber rifle with serial number 3125666

Keystone model Crickett .22 caliber rifle with serial number 842059
Savage model 62F .22 caliber rifles with serial number 3131658

Ruger model LCP .380 caliber pistol with serial number 371936955
Ruger model LCP .380 caliber pistol with serial number 372057732
Savage model 62F .22 caliber pistol with serial number 3139136

Marlin model 60 .22 caliber rifle with serial number MN51193A

Savage model 62F .22 caliber rifle with serial number 3139030

Savage model 62F .22 caliber rifle with serial number 3132044

Ruger model LCP II .380 caliber pistol with serial number 380264587
Ruger model LCP II .380 caliber pistol with serial number 380264599
Remington model 700 .223 caliber rifle with serial number RR87324F
Marlin model 60 .22 caliber rifle with serial number MN46985A

Savage model 62F .22 caliber rifle with serial number 3131865

e Marlin model 60 .22 caliber rifle with serial number MN28181A

Savage model 64F .22 caliber rifle with serial number 3092874

Savage model 62F .22 caliber rifle with serial number 3152807
Springfield model XDS9 caliber 9mm pistol with serial number 53875610
Ruger model 10/22 .22 caliber rifle with serial number 0011-86217
Remington model 770 .243 caliber rifle with serial number M72147842
Savage model 62F .22 caliber rifle with serial number 3158029
Remington model 770 .308 caliber rifle with serial number H70013607
Savage model 62F .22 caliber rifle with serial number 3165530
Remington model 770 .243 caliber rifle with serial number M72124148

e Marlin model 60 .22 caliber rifle with serial number MN58986A

e Ruger model 10/22 .22 caliber rifle with serial number 0012-08099

e Savage model 62F .22 caliber rifle with serial number 3165691

e Savage model 62F .22 caliber rifle with serial number 3184829

e Umarex Beretta model M9 .22 caliber pistol with serial number BM023226
Smith & Wesson, model M&P 22 .22 caliber pistol with serial number MP144335
Umarex Beretta model M9 .22 caliber pistol with serial number BM027763
Walther model P22 .22 caliber pistol with serial number WA182594
Walther model P22 .22 caliber pistol with serial number WA210985

United States of America v. Alejandro Navarro Mendez
Indictment Page 38 of 40

 

 
o A NHN WD A BP WD NO

NO wo NO HN HD NY NY NY HN He KF KF KF HF Fe Re Se ee ee
Oo “ss BO ON BP WH NY S&B CO OO DBA DB A BP WHR NO KS CO

 

e Ruger model EC9S 9mm caliber pistol with serial number 454-14687

e Walther model P22 .22 caliber pistol with serial number WA194839

e Walther model P22 .22 caliber pistol with serial number WA220136

e Walther model P22 .22 caliber pistol with serial number WA220080

e Bersa model Thunder 380 .380 caliber pistol with serial number J11400
Bersa model Thunder 380 .380 caliber pistol with serial number J11401
Savage model Axis .223 caliber rifle with serial number K587634
Beretta model M9 .22 caliber pistol with serial number BM011928
Savage model 62F .22 caliber rifle with serial number 3190789
American Tactical model GSG 1911 .22 caliber pistol with serial number
A787595

Glock model 22GEN4 .40 caliber pistol with serial number BHAH397

e GSG model Firefly .22 caliber pistol with serial number F410414

e Marlin model 60 .22 caliber rifle with serial number MN68385A

e Glock model 42 .380 caliber pistol with serial number ACX W548

e Remington model RM380 .380 caliber pistol with serial number RM052111C
e Browning model Buckmark .22 caliber pistol with serial number 515ZP07338
e Savage model 62F .22 caliber rifle with serial number 3208948

e Savage model 62F .22 caliber rifle with serial number 3211998

e Glock model 42 .380 caliber pistol with serial number ACZX330

Ruger model SR22 .22 caliber pistol with serial number 366-60355
Ruger model 10/22 .22 caliber rifle with serial number 0012-19595
Ruger model LCRX .327 caliber revolver with serial number 1541-70660
Ruger model LCRX .327 caliber revolver with serial number 1541-10898
GSG model Firefly .22 caliber pistol with serial number F410333
Browning model Buckmark .22 caliber pistol with serial number 515ZP07325
Glock model 42 .380 caliber pistol with serial number ACWK961

e Ruger model LCP .380 caliber pistol with serial number 372163337

e Walther model CCP 9mm caliber pistol with serial number WK070889

e Ruger model LCP .380 caliber pistol with serial number 371841322

e Ruger model LCP .380 caliber pistol with serial number 372127929

If any of the property described above, as a result of any act or omission of the
defendant: a) cannot be located upon the exercise of due diligence; b) has been transferred
or sold to, or deposited with, a third party; c) has been placed beyond the jurisdiction of

the court; d) has been substantially diminished in value; or ce) has been commingled with

United States of America v. Alejandro Navarro Mendez
Indictment Page 39 of 40

 

 
CoC Aa IN HD A FP WHO NO

NO NO NO NH NH ND NH NHN NO HBR He Fe HR ere ee ee
on NN UH BP WN KF CO Oo HF TAT HD A FBP WO NH KS OC

 

other property which cannot be divided without difficulty, it is the intent of the United
States, pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title
28, United States Code, Section 2461(c), to seek forfeiture of any other property of said
defendant up to the value of the above forfeitable property, including, but not limited to,
all property, both real and personal, owned by the defendant.

All pursuant to Title 18, United States Code, Sections 924(d)(1), 981(a)(1)(C); and
Title 28, United States Code, Section 2461(c) and Rule 32.2(a), Federal Rules of Criminal

 

Procedure.
A TRUE BILL
is]
Presiding Juror
ELIZABETH A. STRANGE
; ‘ : REDACTED FOR
District oF Angry States Attorney PUBLIC DISCLOSURE

Assistant U.S. Attorney
Dated: November 7, 2018

United States of America v. Alejandro Navarro Mendez
Indictment Page 40 of 40

 

 
